DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 15, 2021 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 – 15 are allowed.

The following is an examiner’s statement of reasons for allowance: the claimed combinations found within independent claims 1 and 10 are considered novel and unobvious in view of the prior art of record.
The closest prior art is considered to be Ball (US 7,099, 135 B2) and Ono (JP 2005198357 A).  
With regard to claim 1, Ball teaches a surge current suppression circuit (Fig. 1) comprising: a switch (50 – Fig. 1) coupled to a first end (lower end of capacitor 13 – Fig. 1) of an energy storage capacitor (13 SUPP – Fig. 1), wherein the energy storage capacitor (13 – Fig. 1) is configured to stabilize the input power source provided to the load (15 – Fig. 1) (col. 1, lines 64-65, “the capacitor 13 smooths out noise spikes on power bus 11 to provide stable biasing”;  therefore, the load is configure to receive the stable/smooth input power source), a detection resistor (55 – Fig. 1) coupled to the switch (50 – Fig. 1) in series.  Ono teaches a surge current suppression circuit (Fig. 1) ([0001] lines 1-2, Machine Translation) comprising: a switch (5 – Fig. 1) coupled to a load (16 – Fig. 1) and configured to receive an input power source (1 – Fig. 1), a bypass resistor (3 – Fig. 1) coupled to the switch (5 – Fig. 1) in parallel, a detection resistor (12, 13 – Fig. 1) coupled to the switch (5 – Fig. 1) in series, and configured to generate a detection voltage (Va – Fig. 1), and a comparator (10 – Fig. 1) configured to compare the detection voltage (Va – Fig. 1) with a reference voltage (Vb – Fig. 1) to generate a control signal (Vc – Fig. 1).  With regard to claim 10, Ball teaches a power circuit (Fig. 1) configured to provide an input power source (VSUPP – Fig. 1) to a load (15 – Fig. 1), the power circuit comprising: an energy storage capacitor (13 – Fig. 1) coupled to the input power source (VSUPP – Fig. 1) and the load (15 – Fig. 1), wherein the energy storage capacitor (13 – Fig. 1) is configured to stabilize the input power source provided to the load (15 – Fig. 1), and a capacitor current flowing through the energy storage capacitor (13 – Fig. 1) (col. 1, lines 64-65), and a surge current suppression circuit (20 – Fig. 1) coupled to the energy storage capacitor (13 – Fig. 1) in series.

With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “a detection resistor coupled to the switch in series, and configured to generate a detection voltage according to a capacitor current flowing through the energy storage capacitor, and a comparator configured to compare the detection voltage with a reference voltage to generate a control signal, wherein when the detection voltage is greater than the reference voltage, the switch is turned off by the control signal; when the detection voltage is less than the reference voltage, the switch is turned on by the control signal.”  
Claims 2 – 9 are allowed by dependence on claim 1. 

With regard to claim 10, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “wherein in response to a transient voltage change of the input power source; when the capacitor current is greater than or equal to an upper threshold current, the surge current suppression circuit is configured to control the capacitor current to be decreased; when the capacitor current is less than or equal to a lower threshold current, the surge current suppression circuit is configured to control the capacitor current to be increased.”
Claims 11 – 15 are allowed by dependence on claim 10. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Hamada (US 2017/0271867 A1) teaches an inrush current prevention circuit, comprising a direct current power supply 101, 102 is a connector, 103 is an FET acting as a bypass element, 104 is a charging resistor (current limiting resistor) acting as a high-resistance element, 105 and 106 are voltage-dividing resistors, 107 and 109 are capacitors, 108 is a transistor that controls a gate voltage of the FET 103, 110 is a control circuit, 111 is a comparator, 112 is a reference power supply, 113 and 114 are output voltage dividing resistors, and 120 is a load. When the capacitor 109 is eventually charged by the current restricted by the heretofore described operation, and a divided voltage value of the voltage-dividing resistors 113 and 114 exceeds a charging threshold (a reference voltage of the reference power supply 112), output of the comparator 111 is inverted, the transistor 108 and FET 103 switch to an on-state (conductive), and the charging resistor 104 is bypassed (paragraphs [0011 – [0013]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836